                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

MUDANZAS                              CASE NO.
MEXICO−AMERICANAS, INC.               2:18−cv−01089−DSF−MRW
            Plaintiff(s),
                                      Order to Show Cause re
     v.                               Dismissal for Lack of
UNITED STATES CITIZENSHIP             Prosecution
AND IMMIGRATION SERVICES, et
al.
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, all defendants failed to plead or otherwise defend within the
  relevant time. The Court orders plaintiff to show cause in writing on or before
  December 11, 2019 why the claims against the non-appearing defendant(s)
  should not be dismissed for lack of prosecution. Failure to respond to this
  Order may result in sanctions, including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                    /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
